Citation Nr: 0430175	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-11 645	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned an initial 10 percent evaluation, 
effective from August 25, 1997.  By that same rating action, 
the RO continued a 20 percent evaluation assigned to service-
connected pleural cavity injury with retained foreign bodies 
of the left upper lobe, residuals of shell fragment wound of 
the left posterior chest with scars.  The veteran disagreed 
with both evaluations and this appeal ensued.  By a December 
1998 rating action, the Buffalo, New York, RO assigned a 30 
percent evaluation to the service-connected PTSD, effective 
from August 25, 1997.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

In an April 2001 decision, the Board denied an initial 
evaluation in excess of 30 percent for service-connected 
PTSD, and also remanded the veteran's claim of entitlement to 
an increased rating for pleural cavity injury with retained 
foreign bodies in the left upper lobe, residuals of shell 
fragment wounds of the left posterior chest with scars, 
evaluated as 20 percent disabling.  The veteran thereafter 
appealed the denial of the claim for a higher initial rating 
for PTSD to the United States Court of Appeals for Veterans 
Claims (Court).  By an April 2004 order, the Court vacated 
the portion of the April 2001 Board decision that denied a 
higher rating for PTSD.  The Court remanded for further 
action by the Board.  (The Board denied a higher rating for 
service-connected pleural cavity disability by a December 
2003 decision.)  

Pursuant to the Court's Order, the Board notified the veteran 
and his private attorney by letter of July 12, 2004 of their 
right to submit additional argument and evidence in support 
of the veteran's claim within 90 days of the date of that 
notification letter.  In a statement to the Board, dated in 
October 2004, the veteran's attorney indicated that the 
veteran did not have any additional argument or evidence to 
submit with respect to his claim for an initial evaluation in 
excess of 30 percent for PTSD.  


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The implementing regulations are 
applicable to the veteran's claim despite the fact that the 
VCAA did not take effect until after the veteran had 
perfected his appeal.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reveals that the veteran has not been 
provided notice as required by the VCAA.  On remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate his claim of entitlement to 
an initial evaluation in excess of 30 percent for service-
connected PTSD.  He should be specifically told of what 
information or evidence he should provide and of the evidence 
that VA will yet obtain.  He should also be asked to submit 
any pertinent evidence in his possession.

In addition, VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was last afforded a VA rating 
examination almost six years ago, in November 1998.  In 
consideration of the passage of time since the administration 
of a psychiatric examination, the Board finds that the 
veteran should be afforded another VA psychiatric examination 
prior to final appellate review of his claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claim of entitlement to an 
initial evaluation in excess of 30 
percent for service-connected PTSD 
and of the information or evidence 
he should submit, as well as the 
information or evidence that VA will 
yet obtain, including the scheduling 
of a VA psychiatric examination.  
38 U.S.C.A. § 5103(a) (West 2002).  
The veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2004).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for his 
service-connected PTSD since 
November 1998.  After securing the 
necessary releases, the RO should 
obtain those records, especially any 
VA treatment records that have not 
previously been secured.  

3.  If the RO is unable to obtain 
any of the relevant records sought, 
it should notify the veteran that it 
was unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts 
used to obtain those records, and 
describing any further action to be 
taken with respect to the claim.  
The veteran should be given an 
opportunity to submit the records.

4.  After completion of these 
actions, the veteran should be 
afforded a comprehensive VA 
psychiatric examination to determine 
the current severity of any PTSD.  
The claims folder must be made 
available to the examiner for review 
in conjunction with the examination.  
The examiner is specifically 
requested to review the appellant's 
previous private psychiatric 
examination report, prepared in 
November 1998, reflecting a GAF 
score of 50.  The psychiatric 
examiner should provide accurate and 
fully descriptive assessments of all 
clinical findings and address the 
presence or absence of the specific 
criteria set forth in 38 C.F.R. § 
4.130 (2004) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-
axial evaluation, to include the 
assignment of a numerical score on 
the Global Assessment of Functioning 
scale.  It is imperative that the 
examiner include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should 
provide an opinion as to the degree 
of industrial impairment due to the 
appellant's service-connected PTSD.  
Social impairment, as it affects 
industrial adaptability, should also 
be discussed.  For the examiner's 
convenience, the criteria are as 
follows:

General Rating Formula For Mental 
Disorders:
Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as:  
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.  70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short-term and long-
term memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  
30%

5.  Thereafter, the RO should 
thoroughly review the claims file 
and take all proper measures to 
ensure full and complete compliance 
with the duty-to-notify and duty-to-
assist provisions of the VCAA.  The 
RO should also ensure that the VA 
examination report address all 
questions asked.  If it does not, it 
must be returned to the examiner for 
corrective action.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate this rating 
issue on appeal.  The RO should 
consider whether any staged rating 
is appropriate in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

